DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first sentence states “The application discloses…” and therefore should be deleted. The last sentence is draw to claims that have been withdrawn and therefore should be deleted.  Correction is required.  See MPEP § 608.01(b).
Notes
Several unsuccessful attempts were made to contact attorney of record John Keady and Peter Chiabotti to advance prosecution during the period of 30 January 2022 through 9 February resulting in the current office action.

Allowable Subject Matter
Claims 29-34 and 37 are withdrawn and must be cancelled prior to issuing a notice of allowance. Claims 35 and 36 are objected to for depending from withdrawn claim 29 and should 
The following is a statement of reasons for the indication of allowable subject matter: Independent claims 21 and 39 identify the uniquely distinct feature of an ear tip with a passage to an ambient environment, wherein the passage is decreased when the eartip is inserted upon a stent or inserted into an ear canal so that a first portion of the outer portion contacts the inner portion at a contact area, and where a lip is configured to limit an axial movement of the contact area in combination with all the disclosed limitations of claims 21 and 39.
The closest prior art, Zhao et al. (US20130004004A1) discloses an eartip comprising: an outer portion; an inner portion; and an encapsulated volume formed by the inner and outer portion, wherein the outer portion is designed to contact the ear canal, and wherein the inner portion is configured to receive a stent and a passage to an ambient environment, wherein the passage is decreased when the eartip is inserted into an ear canal but fails to teach that a first portion of the outer portion contacts the inner portion at a contact area, and where a lip is configured to limit an axial movement of the contact area; Trine et al. (US20160057528A1) discloses an eartip comprising: an outer portion; an inner portion; and an encapsulated volume formed by the inner and outer portion, wherein the outer portion is designed to contact the ear canal, and wherein the inner portion is configured to receive a stent and a passage to an ambient environment, wherein the passage is decreased when the eartip is inserted into an ear canal but fails to teach that a first portion of the outer portion contacts the inner portion at a contact area, and where a lip is configured to limit an axial movement of the contact area; Echeverri et al. (WO2019081650A1) discloses an eartip comprising: an outer portion; an inner portion; and an encapsulated volume formed by the inner and outer portion, wherein the outer portion is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        10 February 2022